Title: Proclamation Proclaiming a Fast-Day, 23 March 1798
From: Adams, John
To: 


By the President of the United States of America,A PROCLAMATION.
23 March 1798



As the safety and prosperity of nations ultimately and essentially depend on the protection and the blessing of Almighty God; and the national acknowledgment of this truth is not only an indispensable duty which the People owe to Him, but a duty whose natural influence is favorable to the promotion of that Morality and Piety, without which social Happiness cannot exist nor the Blessings of a Free Government be enjoyed; and as this Duty, at all times incumbent, is so especially in seasons of Difficulty or of Danger, when existing or threatening Calamities, the just Judgments of God against prevalent Iniquity, are a loud call to Repentance and Reformation: And as the United States of America are, at present, placed in a hazardous and afflictive situation, by the unfriendly Disposition, Conduct and Demands of a foreign power, evinced by repeated refusals to receive our Messengers of Reconciliation and Peace, by Depredations on our Commerce, and the Infliction of Injuries on very many of our Fellow-Citizens, while engaged in their lawful Business on the Seas:—Under these considerations it has appeared to me that the Duty of imploring the Mercy and Benediction of Heaven on our Country demands, at this time, a special attention from its Inhabitants.
I HAVE therefore thought fit to recommend, and I do hereby recommend, that Wednesday the Ninth Day of May next be observed throughout the United States, as a day of Solemn Humiliation, Fasting and Prayer: That the Citizens of these States, abstaining on that Day from their customary Worldly Occupations, offer their devout Addresses to the Father of Mercies, agreeably to those forms or methods which they have severally adopted as the most suitable and becoming: That all Religious Congregations do, with the deepest Humility, acknowledge before God the manifold Sins and Transgressions with which we are justly chargeable as Individuals and as a Nation; beseeching him, at the same time, of his infinite Grace, through the Redeemer of the World, freely to remit all our Offences, and to incline us, by his Holy Spirit, to that sincere Repentance and Reformation which may afford us reason to hope for his inestimable Favour and Heavenly Benediction: That it be made the subject of particular and earnest supplication, that our Country may be protected from all the dangers which threaten it; that our Civil and Religious privileges may be preserved inviolate and perpetuated to the latest Generations; that our public Councils and Magistrates may be especially enlightened and directed at this critical period; that the American People may be united in those Bonds of Amity and mutual Confidence, and inspired with that Vigour and Fortitude by which they have in times past been so highly distinguished, and by which they have obtained such invaluable Advantages: That the Health of the Inhabitants of our Land may be preserved, and their Agriculture, Commerce, Fisheries, Arts, and Manufactures be blessed and prospered; that the principles of Genuine Piety and Sound Morality may influence the Minds and govern the Lives of every description of our Citizens; and that the Blessings of Peace, Freedom, and Pure Religion, may be speedily extended to all the Nations of the Earth.
And finally I recommend, that on the said day, the Duties of Humiliation and Prayer be accompanied by fervent Thanksgiving to the Bestower of every Good Gift, not only for having hitherto protected and preserved the People of these United States in the independent Enjoyment of their Religious and Civil Freedom, but also for having prospered them in a wonderful progress of Population, and for conferring on them many and great Favours conducive to the Happiness and Prosperity of a Nation.
GIVEN under my Hand and the Seal of the United States of America, at Philadelphia, this twenty-third day of March, in the Year of Our Lord one thousand seven hundred and ninety-eight, and of the Independence of the said States the twenty-second.

John Adams.By the President,Timothy Pickering.Secretary of State